Citation Nr: 0706727	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
30 percent for diabetic neuropathy of the median nerve in the 
right (major) upper extremity.

3.  Entitlement to an initial disability rating in excess of 
20 percent for diabetic neuropathy of the median nerve in the 
left (minor) upper extremity.

4.  Entitlement to an initial disability rating in excess of 
20 percent for diabetic neuropathy of the common peroneal 
nerve in the right lower extremity.

5.  Entitlement to an initial disability rating in excess of 
20 percent for diabetic neuropathy of the common peroneal 
nerve in the left lower extremity.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1966 to September 1969, to include active duty in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from June and August 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection and 
assigned initial ratings for the disabilities at issue.  The 
veteran appeals for the assignment of higher initial ratings. 

The case came before the Board in October 2004 and was 
remanded for a new VA examination.  Upon receipt of the 
results of this examination, the Appeals Management Center 
(AMC) increased the rating for diabetic neuropathy of the 
right upper extremity (dominant extremity) from 10 percent to 
30 percent.  The rating for the minor left upper extremity 
was increased from 10 to 20 percent.  As the ratings assigned 
are not the maximum under the applicable rating criteria, 
these claims remain in appellate status.  All actions 
required by the Board's remand were taken by the AMC.

The veteran appeared at a Video Conference Hearing before the 
undersigned Veterans Law Judge in September 2004.  A 
transcript is associated with the claims files.  

The veteran is currently evaluated at a combined rating of 
100 percent, plus additional special monthly compensation, 
for his service-connected disabilities.  

The veteran was denied service connection for carpal tunnel 
syndrome in an October 1998 rating decision that was not 
appealed.  Evidence received since the rating decision 
appears to be new evidence supportive of a claim for service 
connection of bilateral carpal tunnel syndrome, secondary to 
diabetes mellitus.  Specifically, in July 2002 and December 
2004 physical examination reports, the veteran's bilateral 
carpal tunnel syndrome was found to be related to his 
service-connected diabetes mellitus.  This raised issue is 
intertwined with the claims for higher initial ratings for 
the veteran's diabetic neuropathy of the upper extremities.  
These issues are further addressed in the remand appended to 
this decision.  

The medical evidence of record shows that the veteran has a 
history of coronary artery disease, which necessitated three 
vessel coronary artery bypass and graft (CABG) surgery in 
1992.  The Board finds that an issue of service connection 
for coronary artery disease as secondary to service-connected 
diabetes, to include on an aggravation basis is raised by the 
record.  38 C.F.R. § 3.310 (2006).  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires insulin and diet for control; the medical evidence 
does not show prescribed regulation of daily activities.

2.  The veteran's service-connected diabetic neuropathy of 
the right lower extremity is manifested by incomplete nerve 
paralysis of the peroneal nerve, manifesting as numbness and 
pain with a moderate degree of functional impairment.

3.  The veteran diabetic neuropathy of the left lower 
extremity is manifested by incomplete nerve paralysis of the 
peroneal nerve, manifesting as numbness and pain with a 
moderate degree of functional impairment. 

4.  The veteran's service-connected hypertension requires 
medication but it is not manifested by predominant diastolic 
readings of 110 or more, nor is it productive of predominant 
systolic readings of 200 or greater.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2006).

2.  The criteria for an initial disability evaluation in 
excess of 20 percent for diabetic neuropathy of the common 
peroneal nerve in the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.2, 4.6, 4.124a, Diagnostic Code 8521 (2006).

3.  The criteria for an initial disability evaluation in 
excess of 20 percent for diabetic neuropathy of the common 
peroneal nerve in the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6,  4.124a, Diagnostic Code 8521 (2006).

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA also has a duty to notify the appellant that he 
should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  The Board notes that the veteran's claims were 
filed prior to the enactment of the VCAA.  The veteran was, 
however, notified of the information and evidence needed to 
substantiate and complete his claims via a May 2002 VA 
letter, before the June and August 2002 rating decisions that 
are the subject of this appeal.  Another VCAA notice letter 
was issued in November 2004.

The veteran was specifically informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf.  The Board also finds that he was fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  As 
note above, this was done in this case.  

Significantly, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

The veteran was notified of the evidence necessary to 
establish an effective date of award should his claims be 
granted, as required by recent jurisprudential precedent.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

To the extent that there was any timing deficiency, the 
veteran's claims were readjudicated in a supplemental 
statement of the case issued in April 2006.  All notice other 
than the Dingess requirements was provided by the letters 
noted above, prior to this last readjudication (April 2006 
SSOC).  The United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. 
Dec. 21, 2006) (Mayfield III); see also Prickett, supra 
(holding that a Statement of the Case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC's issued 
in April 2006 complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
slip op. at 7, citing Mayfield II, 444 F.3d at 1333-34.

To the extent that there was any timing problem with the 
Dinggess notice, such defect is harmless as the preponderance 
of the evidence is against an initial or staged rating for 
the disabilities addressed in this dec8ision.  Thus, the 
question of a higher rating or an effective date for any of 
these ratings is moot.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  VA examinations to evaluate the disabilities at 
issue were conducted and they provided adequate findings for 
rating purposes.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In 
addition, one diagnostic code may be more appropriate than 
another based upon considerations such as the individual's 
relevant medical history, his diagnosis, or his associated 
demonstrative symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Diabetes Mellitus

The veteran was granted service connection for diabetes 
mellitus, based on a presumptive exposure to an herbicide in 
the Republic of Vietnam, in a June 2002 rating decision.  He 
contends, in essence, that his condition is of a greater 
severity than that contemplated by a 20 percent evaluation.  

The record contains numerous VA clinical reports detailing 
the veteran's diabetic care, to include insulin.  In October 
2000, the veteran has found to be non-compliant with a 
special diet, indicating that he had been placed on one by 
health care providers.  Other medical records show that he 
has exhibited weight gain and has been placed on diet 
restriction due to his diabetic condition.  There are, 
however, no indications that the veteran has had any 
physician-ordered regulation of his daily activities.  While 
the veteran's combined disability rating is 100 percent, he 
has not specifically been found to be limited in daily 
activities due to his diabetes.  

The veteran was afforded a "fee basis" VA examination in 
July 2002, where his blood glucose was found to be elevated 
at 324, with urinalysis reporting "sugar 3+, acetone 1+, and 
epithelial cells at 0-2."  The veteran was not found to 
exhibit diabetic retinopathy or experience congestive heart 
failure.

This case has previously been before the Board for 
adjudication.  In an October 2004 remand, the veteran was 
ordered to undergo a new, comprehensive VA examination to 
determine the severity of his claimed conditions.  The 
examination of this report was issued in December 2004, and 
confirmed the diagnosis of diabetes mellitus requiring 
insulin.  Again, the veteran was not found to require a 
regulation of his daily activities due to his diabetes.  

The veteran is rated under Diagnostic Code 7913 which covers 
diabetes mellitus.  In order to qualify for the next highest 
evaluation of 40 percent, the veteran would be required to 
show that he requires insulin, is on a restricted diet, and 
has a regulation on activities (avoidance of strenuous 
occupational and recreational activities).  See 38 C.F.R. 
§ 4.120, Diagnostic Code 7913.  Since the medical evidence 
fails to show that a health care provider has ordered a 
regulation of the veteran's daily activities, a rating in 
excess of his current 20 percent evaluation is not warranted 
under the regulatory guidelines.  

The veteran contends that he meets the criteria for a higher 
rating for his diabetes mellitus.  However, he has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to the 
required care for his diabetes.  Accordingly, this lay 
evidence does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu, supra.  

Diabetic Neuropathy in the Lower Extremities

Service connection for diabetic neuropathy in both lower 
extremities was granted in an August 2002 rating decision.  
After the Board's October 2004 remand, the veteran's 
disability evaluation was increased from a bilateral 10 
percent rating to 30 percent for the dominant right and 20 
percent for the left upper extremity.

During the veteran's July 1998 VA examination, the veteran 
was noted to have decreased sensation of the dorsum and the 
bottoms of the feet bilaterally, as well as on the toes, with 
the sensational deficiency reaching "only...up to the ankle."  
There was additionally found to be a partial distribution of 
sensory deficiency involving the peroneal nerve in both the 
left and right lower extremities.  

A July 2002 "fee basis" examination revealed sensation to 
pinprick and vibration was decreased in both feet from the 
mid-dorsum to the tips of the toes.  From this, diabetic 
neuropathy in the lower extremities was assessed.

Upon remand, the veteran was afforded an additional VA 
examination in December 2004, addressing the issue of 
diabetic neuropathy in the lower extremities.  This 
examination found the veteran to have decreased sensation to 
"light touch/monofilament wire" from the distal 1/3 of the 
legs to the toes, with reflexes intact. Based upon this 
objective finding, the examiner opined that the veteran 
experienced "moderate incomplete" paralysis in his lower 
legs.  

The medical evidence does not reveal right or left ankle 
drop, inability to flex or dorsiflex either foot, an anesthia 
of the entire dorsum or either foot, or loss of right or left 
abduction or adduction, and there is otherwise no indication 
of complete paralysis of the right or left peroneal nerve.  
Thus a rating of 40 percent is not warranted for either lower 
extremity under Code 8521.  With respect to the degree of 
incomplete paralysis present, the medical evidence shows that 
while the veteran has numbness and pain on both legs, there 
is no medical or laboratory (e.g., EMG study) evidence of 
nerve paraesthesia to such a degree as to limit his daily 
activities.  The veteran has been specifically diagnosed as 
having "moderate" diabetic neuropathy of both lower 
extremities.  While the latter is not dispositive of the 
issue of severity, it is highly probative as it was based 
upon a thorough neurological examination.  See 38 C.F.R. 
§§ 4.2, 4.6.  In addition, the veteran has undergone diabetic 
podiatric examinations and has been seen on numerous 
occasions on an out-patient basis for diabetic follow-up and 
in reviewing these medical records, the Board finds no 
evidence of a need for an assistive ambulation device or an 
impression of more than moderate incomplete paralysis of 
either leg due to diabetes.   

The medical evidence shows that the veteran has incomplete 
nerve paralysis of the peroneal nerve of both lower 
extremities, manifesting as numbness and pain with no more 
than a moderate degree of functional impairment of each leg.   
Accordingly, the criteria for initial disability evaluations 
in excess of 20 percent for diabetic neuropathy of the common 
peroneal nerve in the right and left lower extremities have 
not been met.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Hypertension

The veteran contends, in essence, that his hypertension is 
more disabling than currently evaluated.

Hypertension, for VA purposes, is defined as diastolic blood 
pressure that is predominately 90mm or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1. Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id.; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order for the veteran to be entitled to the next highest 
evaluation of 20 percent, the medical evidence must show 
predominant blood pressure readings of 110mm diastolic or 
200mm systolic.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
The medical evidence shows that the veteran's service-
connected hypertension requires medication but it is not 
manifested by predominant diastolic readings of 110 or more, 
nor is it productive of predominant systolic readings of 200 
or greater.
The veteran's current 10 percent rating is consistent with a 
need for prescribed medication to control his elevated blood 
pressure.  Under such circumstances, the criteria for an 
initial disability evaluation in excess of 10 percent for 
hypertension have not been met. 38 C.F.R. § 4.104, Diagnostic 
Code 7101.
  
Conclusion

In summation, the veteran has not shown that he meets the 
regulatory thresholds which would entitle him to higher 
initial or staged ratings for his diabetes, diabetic 
neuropathy of the right and left lower extremities or 
hypertension.  In this regard, the Board notes its duty to 
consider all evidence in a light most favorable to the 
veteran and that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  See 38 C.F.R § 4.3.



ORDER

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus is denied.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetic neuropathy of the common peroneal 
nerve in the right lower extremity is denied.

3.  Entitlement to an initial disability rating in excess of 
20 percent for diabetic neuropathy of the common peroneal 
nerve in the left lower extremity is denied.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertension is denied.
                                                            

                                                            
REMAND

                          Diabetic Neuropathy of the Upper 
Extremities

The veteran was granted service connection for neuropathy in 
both the right (major) and left (minor) upper extremities in 
an August 2002 rating decision.  Since both extremities are 
rated under the same diagnostic code, they will be discussed 
together for the sake of brevity.  

The record contains numerous reports of clinical treatment 
for the veteran's diabetes and diabetes-related conditions 
such as neuropathy.  Essentially, as reflected both in the 
clinical record and via the veteran's own contentions in his 
September 2004 Video Hearing, the symptoms of neuropathy 
manifest as a generalized pain and numbness, often with a 
"tingling" or "pins and needles" sensation.  

The veteran was first afforded a VA neurological examination 
in July 1998.  Upon physical examination, he was found to 
have decreased sensation in the left thumb and index finger.  
The veteran was not found to experience paralysis at the time 
of examination, but a sensory neuritis of the median nerve 
was found to "definitely" be present.  While no evidence of 
polyneuropathy was found in the arms, the veteran was 
diagnosed with carpal tunnel syndrome with evidence of 
denervation in the right extremity.  Since this examination, 
the veteran has been found to exhibit some signs of muscular 
involvement, as in an October 2002 clinical report, the 
veteran exhibited muscle atrophy in the hands and forearms 
with a decreased range of motion.

The veteran was afforded another VA examination in July 2002.  
This report of this examination, a "fee basis" type, found 
the veteran to exhibit decreased sensation in the palms of 
the hands, specifically in the palmar aspects of the left 
fourth and fifth digits and of the right first and second 
digits.  Diabetic neuropathy was assessed in both upper 
extremities, with Phalen's test producing a positive result.  

Most recently, since the Board's October 2004 remand, the 
veteran was scheduled for a new VA examination.  In December 
2004, the veteran was found to have bilateral "moderately 
severe" entrapment of the median nerve (carpal tunnel 
syndrome or CTS), more severe on the right, as well as 
diabetic neuropathy in both upper extremities.  The examiner 
also made note that "conditions such as diabetes can cause 
the inflammation of the carpal tunnel that result in nerve 
entrapment" and that diabetes "contributed" to the 
veteran's carpal tunnel syndrome.  

The veteran applied for service connection for carpal tunnel 
syndrome and was denied in an October 1998 rating decision.  
This decision was not appealed and is not ripe for appellate 
review.  As noted in the introduction, however, in the July 
2002 and December 2004 physical examination reports, the 
veteran's bilateral carpal tunnel syndrome was found to be 
related to his service-connected diabetes mellitus.  Such 
evidence appears to be new and material evidence supportive 
of a claim for service connection of bilateral carpal tunnel 
syndrome, secondary to diabetes mellitus.  The issue of an 
application to reopen the claim for service connection for 
bilateral carpal tunnel syndrome is thus raised by the 
record.  The Board further finds that the raised issue is 
intertwined with the claims for higher initial ratings for 
the veteran's diabetic neuropathy of the upper extremities.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Adjudicate the veteran's claim to 
reopen a claim for service connection for 
carpal tunnel syndrome.  In so doing, the 
AMC is informed that the issues of an 
increase in rating for diabetic neuropathy 
of the upper extremities are inextricably 
intertwined with the issue of service 
connection for carpal tunnel syndrome, and 
thus a re-adjudication of the neuropathy 
claims, with particular focus to the 
applicability of staged ratings in light 
of the adjudication of the carpal tunnel 
claim, is mandated.  The RO is informed 
that the Board cannot adjudicate the 
neuropathy claims until the carpal tunnel 
claim has been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably 
intertwined" when they are so closely 
tied together that a final Board decision 
cannot be rendered unless both issues have 
been considered).  

3.  If any decision should be less than 
fully favorable, provide the veteran and 
his representative an appropriate 
supplemental statement of the case before 
forwarding the veteran's claim to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


